     Case 8:19-cv-02357-JC Document 26 Filed 07/28/20 Page 1 of 2 Page ID #:739




 1    THE LAW OFFICES OF JUDITH S. LELAND, APLC
      7007 Washington Avenue, Suite 240
 2    Whittier, CA 90602
 3    Telephone: (562) 904-6955
      Facsimile: (562) 632-1301
 4
      JUDITH S. LELAND (State Bar No: 63747)
 5    MICHAEL T. KEATING (State Bar No: 266562)
 6    E-mail: tracey@disabilitylawfirm.com
      Attorneys for Plaintiff
 7    NICOLA T. HANNA
 8    United States Attorney
      DAVID M. HARRIS
 9    Assistant United States Attorney
10    CEDINA M. KIM
      Assistant United States Attorney
11
      Senior Trial Attorney, Civil Division
12    JENNIFER A. KENNEY (State Bar No: 241625)
13    Special Assistant United States Attorney
            Social Security Administration
14          160 Spear Street, Suite 800
15          San Francisco, CA 94105
            Telephone: (415) 977-8945
16
            Email: Jennifer.A.Kenney@ssa.gov
17          Attorneys for Defendant
18
                          UNITED STATES DISTRICT COURT
19                       CENTRAL DISTRICT OF CALIFORNIA
20                             SOUTHERN DIVISION
21    JILL DYLAN KOSINSKI,                 )   Case No. 8:19-cv-02357-JC
22                                         )
23          Plaintiff,                     )   ORDER AWARDING EQUAL
                                           )   ACCESS TO JUSTICE ACT
24                 v.                      )   ATTORNEY FEES PURSUANT TO
25                                         )   28 U.S.C. § 2412(d)
      ANDREW SAUL,                         )
26    Commissioner of Social Security,     )
27                                         )
            Defendant.                     )
28
      //
     Case 8:19-cv-02357-JC Document 26 Filed 07/28/20 Page 2 of 2 Page ID #:740




 1          Based upon the parties’ Stipulation for the Award and Payment of Equal
 2    Access to Justice Act Fees, IT IS ORDERED that fees in the amount of THREE
 3    THOUSAND DOLLARS [$3,000.00]. as authorized by 28 U.S.C. § 2412(d), be
 4    awarded subject to the terms of the Stipulation.
 5
 6    Dated:       July 28, 2020
                                      ______________/s/_______________________
 7                                    HONORABLE JACQUELINE CHOOLJIAN
 8                                    UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
